Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered December 5, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree (two counts), and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The court’s Sandoval ruling permitting defendant’s impeachment by the fact he was convicted of three felonies and a misdemeanor, including disclosure that one felony was for attempted drug possession, while precluding inquiry into any underlying facts, constituted a proper exercise of discretion (see, People v Pavao, 59 NY2d 282, 292).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Friedman, JJ.